DETAILED ACTION

This action is in response to the amendment filed on 7/20/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  In claim 32, line 1 after “derivatives” insert - - is - - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-34 each recite the limitation “the cellulose derivatives” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears claims 32-34 should depend from claims 3, 5, and 6, respectively.  This is the interpretation given the limitations.


Double Patenting
Applicant is advised that should claim 35 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
It is noted amended claim 7, claims 20 and 22, and new claim 35 each including a broad range together with a narrow range are not rejected as indefinite because in each case the ranges are separated by “or”, i.e. as alternatives, making clear each narrower range is not a required feature of the claims but merely an alternative range to the other ranges claimed (i.e. each claim encompasses each range in the alternative including the broad range and as such each limitation including broad and narrow ranges is met by prior art teaching at least the broad range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 9-11, 14, 15, 17-21, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard et al. (EP 0560878) in view of Omura (EP 2738232) or Jacob et al. (WO 2010/125163).  
o about their longitudinal axis; bonding the lamellae in the turned orientation together by adhesive on surfaces of two adjacent of the plurality of turned lamellae (and regarding claim 2) by applying the adhesive to a surface (upper side and lower side) of the cured mineral wool web before cutting the mineral wool web into lamellae (Column 5, lines 1-6 and 24-30); and curing the adhesive (Figure and Column 5, line 1 to Column 6, line 28).
As to the limitation in claim 1 of “wherein the adhesive comprises at least one hydrocolloid, wherein the adhesive comprises: proteins from animal sources, and the adhesive further comprises at least one phenol containing compound, wherein the at least one phenol containing compound is tannin selected from one or more components from the group consisting of tannic acid, condensed tannins (proanthocyanidins), hydrolysable tannins, gallotannins, ellagitannins, complex tannins, and tannin originating from one or more of oak, chestnut, staghorn sumac and fringe cups, and/or proteins from animal sources, and wherein the adhesive further comprises at least one enzyme selected from the group consisting of transglutaminase (EC 2.3.2.13), protein disulfide isomerase (EC 5.3.4.1), thiol oxidase (EC 1.8.3.2), polyphenol oxidase (EC 1.14.18.1), lysyl oxidase (EC 1.4.3.13), and peroxidase (EC 1.11.1.7)” and claims 3-5, 14, and 30, Norgaard does not expressly teach the adhesive comprises at least one hydrocolloid, wherein the adhesive comprises proteins from animal surfaces, and the adhesive further comprises at least one phenol containing compound or enzyme.  Norgaard does not require any particular adhesive suggesting adhesive comprising formaldehyde may be used (Column 5, lines 15-30).  Norgaard teaches the product is a fiber board of greatly increased stiffness and used as interior materials for buildings such as insulation of floors (Column 2, lines 1-6 and 40-46).  It is known in the art of adhesive for use with lamellae such as fiberboard and the like and used as interior materials for 
Alternatively, as to the limitation in claim 1 of “wherein the adhesive comprises at least one hydrocolloid, wherein the adhesive comprises: proteins from animal sources, and the adhesive further comprises at least one phenol containing compound, wherein the at least one phenol containing compound is tannin selected from one or more components from the group consisting of tannic acid, condensed tannins (proanthocyanidins), hydrolysable tannins, gallotannins, ellagitannins, complex tannins, and tannin originating from one or more of oak, chestnut, staghorn sumac and fringe cups, and/or proteins from animal sources, and wherein the adhesive further comprises at least one enzyme selected from the group consisting of transglutaminase (EC 2.3.2.13), protein disulfide isomerase (EC 5.3.4.1), thiol oxidase (EC 1.8.3.2), polyphenol oxidase (EC 1.14.18.1), lysyl oxidase (EC 1.4.3.13), and peroxidase (EC 1.11.1.7)” and claims 3-5, 14, 18, and 30, Norgaard does not expressly teach the adhesive comprises at least one hydrocolloid, wherein the adhesive comprises proteins from animal surfaces, and the adhesive further comprises at least one phenol containing compound or enzyme.  Norgaard does 
Regarding claim 9, the adhesive taught by Omura is not a thermoset adhesive.  The adhesive taught by Jacob is not a thermoset adhesive.  

Regarding claim 11, Omura teaches the at least one hydrocolloid is a biopolymer (Paragraph 0018).  Jacob teaches the at least one hydrocolloid is a biopolymer (Paragraph 0017).  
Regarding claim 15, the adhesive taught by Omura consists essentially of at least one hydrocolloid; and at least one of at least one pH-adjuster, and water (Paragraphs 0018 and 0054 and the Examples).  The adhesive taught by Jacob consists essentially of at least one hydrocolloid; and at least one of at least one buffer, i.e. pH-adjuster, and/or water (Examples 2 and 3).  There is no evidence of record that the presence of any additional material in any of the adhesives taught by Omura or Jacob would materially affect the basic and novel characteristics of the claimed invention.  Further, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If applicants contend that additional materials in Omura or Jacob are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of the additional materials would materially change the characteristics of applicant’s invention (See MPEP 2111.03).
Regarding claim 17, the mineral wool product taught by Norgaard is a sandwich panel core as the product is capable of being a core sandwiched between two layers forming a panel.  
Regarding claim 18, because the adhesive taught by Norgaard as modified by Omura binds the lamellae together it is considered the adhesive corresponds with a binder in the mineral wool product.  
Regarding claims 19, 20, and 35, Omura teaches the step of curing comprises increasing temperature to 25 to 100 oC and preferably 85 to 90 oC for at least 15 minutes (Paragraphs 0035, 0066, and 0084-0086) the step of curing is considered to necessarily comprise or is considered prima facie oC and preferably 85 to 90 oC for at least 15 minutes and further including in a like manner to the same step of curing in the instant invention comprising increasing temperature to 5 to 95 oC comprises a drying process for the adhesive comprising water.  
Regarding claims 19, 20, and 35, Jacob teaches the step of curing/crosslinking comprises a drying process, involving increasing temperature and wherein the step of curing/crosslinking is carried out at temperatures from 5 to 95 oC such as 25 to 50 oC or 50 to 80 oC (Paragraphs 0026, 0050, and 0062).  
Regarding claim 21, Norgaard teaches a main fibre orientation of the mineral wool is substantially in a plane perpendicular to surfaces of the mineral wool product after the bonding (Column 2, lines 47-53).  
Regarding claim 31, claim 31 only further limits the polyphenol oxidase (EC 1.14.18.1) of claim 1 wherein neither claim 1 nor claim 31 expressly and positively limit the enzyme to polyphenol oxidase (EC 1.14.18.1) so that because Norgaard as modified by Jacob teaches the enzyme is transglutaminase (EC 2.3.2.13) all of the limitations of claims 1 and 31 are met (and further Norgaard as modified by Omura likewise meet all of the limitations of claims 1 and 31 as none of the claims expressly and positively limit the claims to require the at least one enzyme rather Norgaard as modified by Omura teach at least one phenol containing compound as set forth above).
Regarding claims 32 and 33, claims 32 and 33 only further limit the cellulose derivatives of claims 3 and 5 (see the 35 USC 112 rejections above) wherein none of claims 3, 5, 32, and 33 expressly and positively limit the at least one hydrocolloid to cellulose derivatives so that because Norgaard as modified by Omura or Jacob teaches the at least one hydrocolloid is gelatin all of the limitations of claims 32 and 33 are met.
Claims 6-8 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Omura or Jacob as applied to claims 1-5, 9-11, 14, 15,17-21, 30-33, and 35 above, and further in view of Wiker (U.S. Patent Application Publication 2017/0121964).  
Norgaard, Omura, and Jacob are each described above in full detail.  Neither Omura nor Jacob expressly teach in addition to the one hydrocolloid of gelatin the adhesive further comprises at least one other hydrocolloid selected from the group consisting of pectin, starch, alginate, agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, and cellulose derivatives, it being noted neither Omura nor Jacob teach away from at least one other hydrocolloid.  It is known in the same art of adhesive that comprise at least one hydrocolloid to use a combination of two or more thereof such as in addition to the gelatin (protein solution polymer) comprises at least one other hydrocolloid such as polysaccharide polymers such as pectin, etc. (regarding claim 8 wherein the one hydrocolloid and the at least one other hydrocolloid have complementary charges see Paragraphs 141 and 143 of the instant specification) as taught by Wiker (Paragraphs 0023, 0029, 0032, 0033, and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Norgaard as modified by Omura or Jacob comprises at least two hydrocolloids, wherein one hydrocolloid is gelatin and the at least one other hydrocolloid is for example pectin as a simple substitution of known hydrocolloids in the adhesive to yield predictable results as evidenced by Wiker, it being further noted there is no evidence of record that selecting the hydrocolloids to be that of claims 6 and/or 8 is critical or achieves any particular unexpected result.  
Regarding claim 7, it would have been further prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the gelatin taught by Norgaard as modified by Omura or Jacob and further Wiker is present in the adhesive in an amount of 10 to 95 wt.% based on the weight of the hydrocolloids not only as the range encompasses nearly all values possible including 50 wt.% as would be the expected amount in an adhesive with two hydrocolloids without any specific 
Regarding claim 34, claim 34 only further limits the cellulose derivatives of claim 6 (see the 35 USC 112 rejections above) wherein neither claim 6 nor claim 34 expressly and positively limit the at least one other hydrocolloid to cellulose derivatives so that because Norgaard as modified by Omura or Jacob and further Wiker teaches the at least one other hydrocolloid is pectin all of the limitations of claim 34 are met.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard and Omura or Jacob as applied to claims 1-5, 9-11, 14, 15,17-21, 30-33, and 35 above, and further in view of Nowak (WO 2005/068574).
Norgaard is described above in full detail.  Norgaard does not expressly teach the density of the mineral wool product wherein the conventional density of the mineral wool product is 50-200 kg/m3 as evidenced by Nowak (Page 10, lines 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mineral wool product taught by Norgaard as modified by Omura or Jacob has a density of 50-200 kg/m3 as is the conventional and predictable density as evidenced by Nowak.

Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive.
In view of the amendments filed 7/20/21 the previous rejections as set forth in the Office action mailed on 1/21/21 are withdrawn.  The claims as amended and new claims are fully addressed above.

This argument is not persuasive wherein Norgaard teaches the product is a fiber board of greatly increased stiffness and used as interior materials for buildings such as insulation of floors (Column 2, lines 1-6 and 40-46) wherein the adhesive taught by Omura is similarly used with lamellae such as fiberboard and the like and used as interior materials for buildings.  Additionally, Norgaard teaches compressing the mineral wool web to increase compressive strength (and thus, compressing increases density and surface area) (Page, 2, lines 54-56).  There is no teaching or suggestion in Norgaard or Omura that the adhesive taught by Omura would somehow not adhere the lamellae of Norgaard by applying the adhesive thereto and curing as directed by both Norgaard and Omura.  Further, there is no factually supported objective evidence of record “Persons of skill in the field of mineral wool products would recognize that using such extreme pressures with mineral wool would essentially flatten the mineral wool and potentially destroy its performance characteristics (such as porosity and low density as compared to solid wood products).” (See MPEP 716.01(c)), it being further 
Applicants further argue, “Jacob also deals with veneers. As is clear from Omura, when two veneers are pressed together, a significant pressure is required. Additionally, as disclosed in para. [0062] of Jacob, two pieces of beech veneer (173 mm times 20 mm each) were pressed together with an overlap of 5 mm times 20 mm with one drop of binder (0.15-0.20 mg) in between for 15 minutes at 50 oC. Afterwards, the temperature was raised within 6 minutes towards 110 oC and kept at this temperature for 5 minutes to remove water. In contrast, the curing step of the presently invention is carried out at lower temperatures, such as room temperature. High temperature such as 110 oC is undesired. The teaching of Jacob, as with Omura, is not applicable to an entirely different type of material with low surface area and high porosity.”.
This argument is not persuasive wherein Jacob teaches the binder/adhesive for use with mineral wool for forming a cured/crosslinked mineral wool composite (Paragraphs 0002, 0005-0008, 0028, 0029, 0038, and 0041), and further wherein the step of curing/crosslinking is carried out at temperatures from 5 to 95 oC such as 25 to 50 oC or 50 to 80 oC (Paragraphs 0050 and 0062), it being noted none of the claims preclude further raising the temperature after and/or during curing/crosslinking to remove water.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN L GOFF II/Primary Examiner, Art Unit 1746